                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

JOHN E. WRENN                                                                              PETITIONER

v.                                                                             No. 3:20-CV-094-SA-DAS

SCOTT MIDDLEBROOKS                                                                        RESPONDENT


                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        John E. Wrenn has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 and

seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than June 20, 2020, the respondent, through the Attorney General of the State of

Mississippi, must file his answer to this petition, along with full transcripts of all proceedings in the

state courts of Mississippi arising from the charge of Possession of Firearm against petitioner in the

Circuit Court of Desoto County, Mississippi (to the extent such transcripts are relevant to the State’s

response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 6th day of April, 2020.



                                                        /s/ David A. Sanders
                                                        UNITED STATES MAGISTRATE JUDGE
